DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a liquid ejecting device, comprising: a transporting belt configured to transport a medium in a transport direction; a head configured to move between a first end portion and a second end portion of the transporting belt in a width direction that intersects the transport direction, and eject a liquid onto the medium; a first gripping portion configured to grip the first end portion of the transporting belt, and move in the transport direction; and a second gripping portion configured to grip the second end portion of the transporting belt, and move in the transport direction, wherein, when the head is positioned outside the transporting belt with respect to the second end portion in the width direction, the first gripping portion performs a first operation of gripping the transporting belt and moving to a predetermined position, and releasing the gripped transporting belt, and, when the head is positioned outside the transporting belt with respect to the first end portion in the width direction, the second gripping portion performs a second operation of gripping the transporting belt and moving to a predetermined position, and releasing the gripped transporting belt.

3. 	The Applicant also disclosed substantially the same subject matter in independent claim 4 with a transporting method of a transporting belt of a liquid ejecting device including the transporting belt configured to transport a medium in a transport direction, a head configured to move between a first end portion and a second end portion of the transporting belt in a width direction that intersects the transport direction, and eject a liquid onto the medium supported by 

4.	Japanese Patent application publication number 2005319721 to Ogawa disclosed a similar invention in Figs. 1 and 2. Unlike in the instant application, Ogawa is silent about “when the head is positioned outside the transporting belt with respect to the second end portion in the width direction, the first gripping portion performs a first operation of gripping the transporting belt and moving to a predetermined position, and releasing the gripped transporting belt, and, when the head is positioned outside the transporting belt with respect to the first end portion in the width direction, the second gripping portion performs a second operation of gripping the transporting belt and moving to a predetermined position, and releasing the gripped transporting belt”.

5.	U.S. Patent application publication number 2016/0152051 to Ito et al. also disclosed a similar invention in Fig. 2. Unlike in the instant application, Ito et al. are also silent about “when the head is positioned outside the transporting belt with respect to the second end portion in the width direction, the first gripping portion performs a first operation of gripping the transporting belt and moving to a predetermined position, and releasing the gripped transporting belt, and, 

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853